United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3209
                                   ___________

James M. Rush,                            *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Metropolitan Council Transit              *
Operations, a political subdivision,      *     [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                             Submitted: June 15, 2001
                                 Filed: July 5, 2001
                                  ___________

Before WOLLMAN, Chief Judge, MAGILL, and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       James M. Rush appeals the district court's1 grant of summary judgment for the
Metropolitan Council Transit Operations ("MCTO") in Rush's employment
discrimination action. Rush alleged that the MCTO refused to hire him because it
regarded him as disabled within the meaning of the Americans with Disabilities Act and
the Minnesota Human Rights Act. The district court concluded that the MCTO did not


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
regard Rush as disabled because the MCTO's decision that Rush was unable to perform
one job, that of part-time bus driver, did not support a conclusion that he was limited
in the substantial life activity of "working."

       After a careful examination of the record, this court finds that the district court
correctly granted summary judgment in favor of the MCTO. Accordingly, we affirm
for the reasons stated in the district court's thorough opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-